DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary support plates and return springs of claims 8 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to for general legibility reasons. 
37 CFR 1.84(l) states “Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
Using applicant’s fig 6 as a non-limiting example, the lines are weak and hazy, especially at the top and bottom of the figure, and some of the reference characters are such that it is unclear as to what the character is intended to be. As a non-limiting example, the reference character referring to the closely spaced projections could be read as 12a, 72a, or ƛ2a. As a second non-limiting example, the reference character referring to the second downwardly inclined portion could be read as 30c, 300, or 30°.

    PNG
    media_image1.png
    745
    569
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because there is a typographical error in the third line. The period after delimited is unnecessary.  Correction is required.  See MPEP § 608.01(b).

Page 13 of the specification contains a typographical error. The final sentence of the specification lacks a terminating period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Please amend for clarity.

Claim 1 recites “A high speed sliding roll-up door for separating two rooms at different temperatures, comprising a flexible curtain”. It is unclear as to whether the roll-up door comprises a flexible curtain, or if one or both of the two rooms comprise a flexible curtain. Please clarify.

Due to the recitation in claim 1, line 2 of “a flexible curtain to open or close a passage … which passage is delimited by a portal structure”, it is unclear as to whether all structure after the aforementioned to is required by the claim, or is merely intended use recitation. It is also unclear whether the portal structure is part of the roll-up door or part of the passage. Please clarify.

Claim 1 recites the limitation "the side edges of the curtain" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the cross-section" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the cavity" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "said guide rails" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the open condition" in the ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the opposite axial ends" in the tenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “specular” in claim 1 is used by the claim to mean “mirror-image, i.e. opposite,” while the accepted meaning is “having mirror-like qualities, i.e. reflective.” The term is indefinite because the specification does not clearly redefine the term.

The term “remote” in claim 1 is a relative term which renders the claim indefinite. The term “remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The receiving seat being “remote” from the wall is indefinite as it merely means “away” and not necessarily how far away the seat needs to be to satisfy the limitations of the claim. The seat could be microns, inches, or miles, or a certain number of gear diameters or radii. Please clarify.

The term “close” in claims 7 and 11 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The front wall being “close” to the gutter is indefinite as it merely means “near” and not necessarily how near the wall needs to be to satisfy the limitations of the claim. The wall could be microns, inches, or miles. Please clarify.

Claims 8 and 12 recite “a possibility” of relative elastic movement. A possibility is not a requirement and therefore the claims fail to clearly define the claimed subject matter.

The above are non-limiting examples. Applicant must find and fix all similar issues throughout the claims.

	Claims 2-12 are also at least rejected for depending from rejected claim 1, as dependent claims incorporate all limitations of their parent claims and therefore inherit their clarity issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2010/0218431 A1 – Hardison, III et al., hereinafter Hardison in view of US Pat. 6,247,517 – Drifka et al., hereinafter Drifka.

Regarding claim 1. 
Hardison discloses a high speed sliding roll-up door (Fig 1) for separating two rooms at different temperatures, comprising a flexible curtain (26, fig 1) to close or open a passage formed in a separation wall for separating said rooms, which passage is delimited by a portal structure including a pair of side uprights (16, fig 1) provided with hollow rails (18, fig 1) for guiding the curtain and an upper crosspiece (44, fig 1), the side edges of the curtain being provided with a series of projections (48, fig 8) the cross-section of which substantially corresponds to that of the cavity of said guide rails, which projections are adapted to engage cavities formed between subsequent teeth of respective gear wheels (46, fig 4) for controlling movement of the curtain, the curtain being configured to be received above the portal structure, in the open condition of the door, in a shelter area (See fig 3) delimited at the opposite axial ends by a pair of specular guide paths (14, fig 4) formed in respective guide panels (guide panels are comprised of elements 12 and 38, best seen in fig 4, as well as brackets (unnumbered) seen in fig 1, as well as mounts and seats for motor 42, shaft 44, and gearwheels 46, best seen in fig 1), 
wherein each guide panel comprises a receiving seat for receiving a respective gear wheel (guide panels are comprised of elements 12 and 38, best seen in fig 4, as well as brackets (unnumbered) seen in fig 1, as well as mounts and seats for motor 42, shaft 44, and gearwheels 46, best seen in fig 1), which seat is arranged in a part of the respective guide panel remote from the wall which the portal structure is associated with (Fig 4 shows gear wheel 46 spaced apart from wall 34 by spacers 95 and a portion of the respective guide panel 38).
Hardison does not disclose that the portal structure comprises a water collection tray associated beneath said guide panels, whereby the curtain received in said shelter area can be entirely collected, including its lower transverse edge, above said tray so that all condensation water on the curtain can fall by gravity into said tray.
However, Drifka teaches a water collection tray (8, fig 6) associated beneath said guide panels (55, fig 6), whereby the curtain received in said shelter area can be entirely collected, including its lower transverse edge, above said tray (if entire door is rolled on to roller 2, it would be above the plane of the water collection tray (See fig 6) so that all condensation water on the curtain can fall by gravity into said tray.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roll-up door of Hardison with the water collection tray of Drifka. One of ordinary skill in the art would have been motivated to make this modification in order that all condensation water on the curtain can fall by gravity into said tray.
	
Regarding claim 2. 
The combination of Hardison and Drifka teaches all limitations of claim 1.
Hardison further discloses each guide path (14, fig 4) of a respective guide panel comprises a groove (56, fig 6) for sliding a corresponding lateral edge (50, fig 6) of the curtain, which groove includes in succession a vertical portion (See annotated Fig 4 below) connected to the upper end of a respective guide rail of the portal structure, at least one first downwardly inclined portion (See annotated Fig 4 below) and a substantially spiral portion (See annotated Fig 4 below) for winding the curtain, said receiving seat for receiving the respective gear wheel being interposed between said at least one first downwardly inclined portion and said substantially spiral portion (See annotated Fig 4 below).

    PNG
    media_image2.png
    858
    923
    media_image2.png
    Greyscale


Regarding claim 3. 
The combination of Hardison and Drifka teaches all limitations of claim 2.
Hardison further discloses said sliding groove (56, fig 6) of each guide panel comprises a first downwardly inclined portion (See annotated Fig 4 above) ending at the respective receiving seat for receiving the gear wheel, and a second downwardly inclined portion (See annotated Fig 4 above) interposed between said seat and said substantially spiral portion.

Regarding claim 4. 
The combination of Hardison and Drifka teaches all limitations of claim 3.
Hardison further discloses said first and second downward inclined portions (See annotated Fig 4 above) of said sliding groove have a different inclination, the second portion being more inclined than the first portion with respect to the horizontal, and extend along respective directions forming an acute angle between them (See annotated Fig 4 above).

Regarding claim 5. 
The combination of Hardison and Drifka teaches all limitations of claim 3.
The combination further teaches the water collection tray (8, Drifka fig 6) has, beneath said receiving seats for receiving the gear wheels, a wall (See annotated fig 6 below) inclined upwards to direct towards its bottom the water coming from the portions of the curtain which are inclined downwards as a result of the presence of said first and second inclined portions of the sliding groove.

    PNG
    media_image3.png
    821
    535
    media_image3.png
    Greyscale


Regarding claim 6. 
The combination of Hardison and Drifka teaches all limitations of claim 5.
The combination further teaches said upwardly inclined wall of the water collection tray comprises outwardly a gutter portion delimited by a vertical edge. (See annotated fig 6 above. Vertical edge of the gutter portion is the edge facing the observer when looking at the sheet. Examiner notes that, as these are three dimensional shapes that the gutter portion is also delimited by at least a second vertical edge going into the paper.)

Regarding claim 7. 
The combination of Hardison and Drifka teaches all limitations of claim 6.
The combination further teaches said shelter area for receiving the curtain is provided with an upper cover (See annotated fig 6 of Drifka above) comprising a top wall inclined downwards in a manner substantially corresponding to (Upper cover substantially corresponds to the first downward inclined portion in that it is on an opposite side of the shelter area of the roll-up door) said first portion of the sliding groove of each panel, and a substantially vertical front wall (See annotated fig 6 of Drifka above) ending close to said gutter portion (See annotated fig 6 of Drifka above), at a distance from said wall inclined upwards (See annotated fig 6 of Drifka above) of said tray.

Regarding claim 9.
The combination of Hardison and Drifka teaches all limitations of claim 4.
The combination further teaches the water collection tray (8, Drifka fig 6) has, beneath said receiving seats for receiving the gear wheels, a wall (See annotated fig 6 below) inclined upwards to direct towards its bottom the water coming from the portions of the curtain which are inclined downwards as a result of the presence of said first and second inclined portions of the sliding groove.

    PNG
    media_image3.png
    821
    535
    media_image3.png
    Greyscale


Regarding claim 10.
The combination of Hardison and Drifka teaches all limitations of claim 9.
The combination further teaches said upwardly inclined wall of the water collection tray comprises outwardly a gutter portion delimited by a vertical edge. (See annotated fig 6 above. Vertical edge of the gutter portion is the edge facing the observer when looking at the sheet. Examiner notes that, as these are three dimensional shapes that the gutter portion is also delimited by at least a second vertical edge going into the paper.)

Regarding claim 11.
The combination of Hardison and Drifka teaches all limitations of claim 10.
The combination further teaches said shelter area for receiving the curtain is provided with an upper cover (See annotated fig 6 of Drifka above) comprising a top wall inclined downwards in a manner substantially corresponding to (Upper cover substantially corresponds to the first downward inclined portion in that it is on an opposite side of the shelter area of the roll-up door) said first portion of the sliding groove of each panel, and a substantially vertical front wall (See annotated fig 6 of Drifka above) ending close to said gutter portion (See annotated fig 6 of Drifka above), at a distance from said wall inclined upwards (See annotated fig 6 of Drifka above) of said tray.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hardison and Drifka as applied to claims 1-7 and 9-11 above, and further in view of PG Pub. US 2006/0054284 A1 - Coenraets.

Regarding claim 8. 
The combination of Hardison and Drifka teaches all limitations of claim 7.
Hardison further discloses each guide panel is supported by a respective stationary support plate fast with said wall.
The combination does not teach a possibility of relative elastic movement to and from the respective support plate against the action of return springs, to allow the distance between said guide panels to be automatically adjusted, said upper cover and said water collection tray being connected to said stationary support plates, the guide panels being mounted with a possibility of relative movement with respect to said upper cover and said tray.
However, Coenraets teaches a possibility of relative elastic movement to and from the respective support plate against the action of return springs (28, fig 13), which if incorporated into the combination of Hardison and Drifka as noted above, would allow the distance between said guide panels to be automatically adjusted, said upper cover and said water collection tray being connected (Examiner notes that the term “connected” is extremely broad and is interpreted as such. All elements of the apparatus are connected with each other either directly or through intervening structures.) to said stationary support plates, the guide panels being mounted with a possibility of relative movement with respect to said upper cover and said tray.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hardison and Drifka with the return spring assemblies of Coenraets. One of ordinary skill in the art would have been motivated to make this modification in order to allow the door to be more resilient to shocks incurred due to operation or impacts as taught by Coenraets (See fig 3).
	

Regarding claim 12.
The combination of Hardison and Drifka teaches all limitations of claim 11.
Hardison further discloses each guide panel is supported by a respective stationary support plate fast with said wall.
The combination does not teach a possibility of relative elastic movement to and from the respective support plate against the action of return springs, to allow the distance between said guide panels to be automatically adjusted, said upper cover and said water collection tray being connected to said stationary support plates, the guide panels being mounted with a possibility of relative movement with respect to said upper cover and said tray.
However, Coenraets teaches a possibility of relative elastic movement to and from the respective support plate against the action of return springs (28, fig 13), which if incorporated into the combination of Hardison and Drifka as noted above, would allow the distance between said guide panels to be automatically adjusted, said upper cover and said water collection tray being connected (Examiner notes that the term “connected” is extremely broad and is interpreted as such. All elements of the apparatus are connected with each other either directly or through intervening structures.) to said stationary support plates, the guide panels being mounted with a possibility of relative movement with respect to said upper cover and said tray.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hardison and Drifka with the return spring assemblies of Coenraets. One of ordinary skill in the art would have been motivated to make this modification in order to allow the door to be more resilient to shocks incurred due to operation or impacts as taught by Coenraets (See fig 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20100116443-A1 – Berman; Joel
US-9731584-B2 – Hannan; Mickey Alan
US-6176291-B1 – Sanchez; Francisco Lujan
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         


/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634